         Case 1:17-cv-03566-DLC Document 68 Filed 03/26/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                     March 26, 2019

By ECF

Honorable Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Gizmodo Media Group, LLC v. DOJ, 17 Civ. 3566 (DLC)

Dear Judge Cote:

        This Office represents defendant United States Department of Justice (“DOJ”) in the
above-referenced matter, which was brought pursuant to the Freedom of Information Act,
5 U.S.C. § 552 (“FOIA”). We write to notify the Court that on March 22, 2019, the United
States District Court for the Northern District of California issued a decision in Poulsen v.
Department of Defense, Case No. 17-cv-03531-WHO, 2019 U.S. Dist. LEXIS 48279 (N.D. Cal.
Mar. 22, 2019), one of the previously identified related FOIA cases in which the plaintiff was
seeking records similar to those sought by plaintiff Gizmodo Media Group (“Plaintiff”) in this
case. See Dkt. No. 40 at 3; Dkt. No. 42 at 3-5; Dkt. Nos. 43, 44, 50, 52.

        Judge William H. Orrick granted the motions for summary judgment filed on behalf of
various government agencies and components, including DOJ’s National Security Division
(“NSD”), the same DOJ component that responded to Plaintiff’s FOIA request here. Among
other things, the court concluded that “[a]fter reviewing the government agencies’ justifications
for their continued assertion of Glomar in the publicly filed declarations from each agency and
two classified submissions, I find that the government has demonstrated substantial grounds to
maintain the Glomar responses to everything except the documents necessarily covered by the
limited public acknowledgement of the electronic surveillance of Carter Page.” Poulsen, 2019
U.S. Dist. LEXIS at *1-2; see id. at *29-31 (describing the declarations submitted by NSD
officials).

        The Poulsen court specifically addressed the defendant agencies’ respective Glomar
responses, see id. at *40 (describing the scope of NSD’s Glomar assertion), and held that “the
President’s very general tweets and comments do not disclose the existence of the specific
documents sought in Poulsen’s Requests,” id. at *43. Further, the court found that “[t]here is no
disclosure establishing that any of the specific documents sought by Poulsen exists, much less a
match between the disclosures and the specific electronic surveillance information sought by
Poulsen.” Id. (emphasis in original). In addition, the court concluded that the agencies’ Glomar
responses “are not undermined by the Carter Page FISA disclosures. Simply because there was
some very limited disclosure and acknowledgement of the use of electronic surveillance on one
target – that was responsive to Poulsen’s FOIA Requests – does not mean a Glomar response is
         Case 1:17-cv-03566-DLC Document 68 Filed 03/26/19 Page 2 of 2
                                                                                           Page 2


unavailable to the agencies as to other undisclosed forms of electronic surveillance and
undisclosed targets of electronic surveillance.” Id. at *46 (emphasis in original).

       We thank the Court for its consideration of this matter.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                 By: /s/ Andrew E. Krause
                                                     ANDREW E. KRAUSE
                                                     Assistant United States Attorney
                                                     Telephone: 212-637-2769
                                                     Facsimile: 212-637-2786
                                                     E-mail: andrew.krause@usdoj.gov

cc: All counsel of record via ECF
